*40Dissenting Opinion by
Judge Craig :
I must respectfully dissent from the determination here, that the employer and insurer are free from responsibility for disability compensation, as a result of the tragic circumstance that the employer’s production machine has amputated the remainder of the same hand which it mangled before.
Even if one accepts the view that, in the logic of the courtroom, the claimant’s left hand was one which “judicially does not exist,” we must acknowledge that the claimant’s left hand existed physically before the second accident.
The referee’s Finding No. 4 specifically states that there were “other consequences” of the second accident beyond the further amputation of the hand. The finding therefore has accepted the claimant’s expert medical testimony concerning the atrophy of the arm, and it thus has expressly rejected the idea of Dr. Beller, for the employer, that there were no other consequences.
But the referee believing that he was required to consider the hand as if it were non-existent in every respect, has erred as a matter of law in disregarding the fact that the second injury to the real physical hand caused “some other part of the body” to be “affected ... as a direct result ... ,” as the Supreme Court specified in Lente v. Luci, 275 Pa. 217, 221-22, 119 A. 132, 133 (1922). The resulting disability was “separate and distinct from that which normally followed an injury under paragraph (c) [§306(e) (1)] ” because it came from the reality of the second amputation and not from the first one, which was the one compensated “under paragraph (c)”; that is, the arm atrophy resulted from the mangling of the real partial hand, not from the injury to the formerly whole hand which was judicially “non-existent” because its loss had been previously compensated.
*41The arm deficiency from the second accident, in short, is a “deficiency to a separate and distinct part of his body as a result of that second injury,” just as Killian v. Heintz Division Kelsey Hayes Co., 468 Pa. 200, 208, 360 A.2d 620, 625 (1976) requires with respect to this case.
There is a new disability from the second accident. Why should it not be compensated?
This decision, which has confused what is judicially non-existent with what is actual and real, should be reversed for error of law.